Citation Nr: 0936237	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  03-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the June 1954 rating decision terminating entitlement 
to special monthly compensation (SMC) was the product of 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The case was before the Board in April 
2009 when it was remanded to the RO for the issuance of a 
statement of the case pursuant to 38 C.F.R. § 19.29 and 
Manlincon v. West, 12 Vet. App. 238 (1999).

Regrettably, the Board remand directives have not been 
accomplished.  Thus, unfortunately, the Board must again 
remand this case to the RO via Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The April 2009 Board remand includes the following:  

The Veteran claimed CUE in the RO's 1954 rating 
decision terminating entitlement to SMC.  See March 
2005 Type-Written Statement from the Veteran.  In a 
December 2005 rating decision, the RO found that 
the 1954 rating decision was not the product of 
CUE.

In a type-written statement from the Veteran, 
received February 2006, the Veteran indicated that 
he wished to "appeal" the December 2005 decision 
denying the Veteran's CUE claim.  The Board 
construes this statement as a timely notice of 
disagreement with the RO's December 2005 rating 
decision denying the Veteran's CUE claim.

Upon further review of the evidence of record, the 
Board notes that there is no indication that the RO 
took further action after receiving the Veteran's 
February 2006 notice of disagreement with the 
December 2005 rating decision.  In other words, the 
RO has not issued a Statement of the Case (SOC) as 
required by 38 C.F.R. § 19.29 and Manlincon v. 
West, 12 Vet. App. 238 (1999) (holding that where a 
notice of disagreement is filed, but a SOC has not 
been issued, the Board must remand the claim so 
that a SOC may be issued).

To date, the RO has not issued the Veteran a SOC, as 
instructed by the Board in the April 2009 remand.  The Board 
is obligated by law to ensure compliance with its directives, 
as well as those of the appellate courts.  Where the remand 
orders of the Board or the courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Board finds, therefore, that remand is again necessary in 
order for compliance with the prior remand instruction.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO/AMC must issue an SOC pertaining to 
the issue of whether the June 1954 rating 
decision terminating entitlement to SMC 
was the product of CUE.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The 
Veteran must be notified that, following 
the receipt of the SOC concerning this 
issue, a timely substantive appeal, such 
as a VA Form 9 or equivalent statement, 
must be filed if appellate review by the 
Board is desired.  He must also be advised 
of the time period in which to perfect an 
appeal.  If, and only if, a timely appeal 
is perfected as to this claim should it be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

